DETAILED ACTION


Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.


Claim Rejections - 35 USC § 102
Claims 1-3 and 7-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephens (US 2002/0063744).
With regard to claims 1-3 and 11-13, Stephens teaches a printing and verification system 50 under control by a system controller 100 that “coordinates the printing of documents” by the printer 52 and the verification process by the barcode printer 60 and scanner 70, wherein the controller 100 reads on applicants’ processor and non-transitory storage medium as it will inherently possess stored instructions on how to operate the printer apparatus 52, printing apparatus 60, and the scanner 70 [0023].  The printer 52 may be an electrophotographic printer, e.g. laser printer, and the barcode printer 60 is an inkjet printer, which means the controller will inherently use a digital layout for the image and the mark.  The two printers 52 and 60 together read on the “printer” claimed as the claims are written in open comprising language and do not exclude such a structure; further, the device can be one integrated machine [0035].
With regard to claims 1, 3, 7-10 and 14-16, the content of the mark or image, i.e. the mark being a cut mark, a fold mark, a mark to apply a varnish/lamination or a mark to stamp/emboss the substrate, and the arrangement of the mark or image, e.g. the UV mark is on top of the image are intended use limitations that are not dispositive of patentability.  The broadest reasonable interpretation of the claims is drawn to a system that can print marks on a substrate and not to what specific types of digital layouts are printed or where on the substrate the mark or image is printed, and therefore any system that can perform the steps claimed, will inherently be capable of the intended use limitations as well.  Please note that claim 12 is being interpreted as not requiring the system to comprise a finisher device as this limitation is in claim 17. 
With regard to claims 2, 6, 12 and 17, the printer 52, printer 60 and scanner 70 can be one integrated machine, which means the controller would inherently have instructions to cause outputting of the print medium 40 from the printer 60 to the scanner 70, wherein the scanner 70 reads on applicants’ finisher device [0035].  The imaging zone 76 is a verification system that comprises illumination sources 80, 82 to produce UV light, which means the controller 100 inherently has instructions to cause illumination [0027], [0031] and [0034].  Lastly, the camera 72 and scanner 70 can sense the UV emission and the controller can verify whether all pages are accounted for and generate a warning if they are not accounted for, which means the controller also contains instructions to cause finishing using the finisher device [0034].  A lack of a warning would be a finishing instruction to provide the finished print medium 40 to a user of the apparatus.  


Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stephens (US 2002/0063744).
With regard to claim 4, Stephens teaches that the printer apparatus 52 can be electrophotographic or an inkjet printer; however, they do not teach that the controller has instructions to cause electrophotographic printing by the printer 60. 
It would have been obvious to one having ordinary skill in the art to have used the same type of printer in both printing stations 52 and 60 of the system 50.  Stephens teaches that inkjet printing and electrophotogaphic printing are equivalents for the printing station 52, and therefore it would have been obvious to have made both stations be electrophotographic printers and to have made the controller have instructions to cause printing by both printer stations.  The rationale would have been to save money by not having to purchase two different types of printers.
The limitations that the printing is done “by liquid” electrophotographic printing is an intended use limitation for the instructions on the machine readable medium, which are not dispositive of patentability.  Since the Examiner has rendered obvious a system including an electrophotographic printer, it would intrinsically be capable of liquid electrophotographic printing.


Claim 18-20 is rejected under 35 U.S.C. 103 as being unpatentable over Stephens (US 2002/0063744) in view of applicants’ statement of the Prior art.
Applicants acknowledge at [0002] that cut marks, fold marks, crop marks, varnish and embossing are conventional finishing processes on printed substrates and cut marks, fold marks and crop marks are known for instructing finishing workers or finishing devices on what subsequent operations to perform. 
	Consequently, the selection of a particular subsequent operation represented by the prior art cut marks, fold marks or crop marks printed with an ultraviolet-sensitive ink would have been obvious to one having ordinary skill in the art, including making it a cut mark, a varnish instruction mark or an embossing mark.  It would also have been obvious to one having ordinary skill in the art to have combined in a finishing device that is a cutter, a varnish applicator or an embossing device with the system of Stephens depending on the desired finishing process as these are all conventional processes in the art.  The results of such a combination would have been predictable to one having ordinary skill; further, each of the elements would have performed the same in combination as they had separately.  


Terminal Disclaimer
The terminal disclaimer filed on 07/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10343437 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
Applicant’s arguments, see Remarks, filed 7/25/2022, with respect to the objection to the specification, the objection to claims 10, 16 and 19 and the ODP rejection have been fully considered and are persuasive.  The relevant objections/rejection have been withdrawn. 


Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive.
Applicants are arguing with regard to claim 1 that their claims require a single printer.
The Examiner again reminds applicants what was stated in the previous non-final rejection, which is that the claims are not limited to a single printer.  Applicants’ claims do not exclude using two different printers that receive two separate pieces of print data from the controller.  Lastly, the limitations in claim 1 that state the manner in which the processor and printer are to be used to do not overcome the prior art processor and printer.  
	Applicants argue that laser printers and inkjet printers are not inherently digital printers.
	The Examiner respectfully disagrees and notes that this is common knowledge in the art.  Please see the attached webpage from printify.com which shows that inkjet and laser printing are known digital printing methods.  If they are digital printers, they would necessarily be capable of receiving digital representations of the image or ultraviolet-sensitive finishing mark; furthermore, the controller would necessarily have to be capable of receiving a digital layout that it would then send to the printers to print.
	Applicants argue that the prior art would send different inputs to the two different printer.
	The Examiner notes that applicants’ claims do not exclude this.  Additionally, the processor receives one digital layout having the digital representation of the image and the digital representation of the ultraviolet-sensitive finishing mark, and there is nothing in the claims that limits the processor from sending the different parts of the digital layout to the different printers.  This is all intended use of the apparatus of claim 1, which is not dispositive of patentability.,
	With specific regard to claim 11, applicants argue that there is no intended use limitations claimed.
	The Examiner notes that the analysis of claim 11 was that he was looking for “a system that can print marks on a substrate”, i.e. a system having the functional capability to perform the printing steps in line with the instructions on the non-transitory storage medium.  It has been in held MPEP 2181(II)(B) that “[t]o claim a means for performing a specific computer-implemented function and then to only disclose a general purpose computer as the structure designed to perform that function amounts to pure functional claiming”.  The limitations of claim 11 are being interpreted as computer-implemented means-plus-function limitations; furthermore, the functions being recited are “receiving a digital layout” and “cause printing”, which according to [0032] is taking the digital layout and transmitting it to the printer.  This can be done by any general purpose computer, and therefore claim 11 amounts to pure functional claiming.  The controller of Stephens will inherently be capable of performing these functional limitations.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1759